DETAILED ACTION
Claims 1-20 are pending and have been examined.
This application is a Continuation (CON) of 17/137,227, now US 11,153,407.
17/137,227 is a CON of 16/825,520, now US 10,979,526.
16/825,520 is a CON of 16/204,858, now US 10,637,954.
16/204,858 is a CON of 14/832,233, now US 10,178,196.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for generating …”; “means for determining …”; “means for identifying …”; “means for … determining”; and “means for … sending …” in claims 15-17. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. Examiner finds structural support  at least in Figure 1 and ¶¶ [0026-0027].
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0359680 A1 (Shivadas et al.).

As to Claims 1, 8, 15 and 18, Shivadas et al. anticipate a method; a processing circuitry (Shivadas et al. disclose the processing circuitry - ¶ [0157]); a system (Shivadas et al. disclose the processing circuitry {system} - ¶ [0157]); and a non-transitory computer-readable medium (Shivadas et al. disclose the processing circuitry and computer-readable medium - ¶ [0157]), respectively, comprising: 
generating a content item for output on a media device (Shivadas et al. disclose the generation of encoded multimedia program content - ¶ [0006] and Fig. 2); 
determining a current playing state of the media device (Shivadas et al. disclose the User first requesting normal speed playback 410, then subsequently requesting trick play speed playback 440 – Figure 4); 
identifying a user interface control available for controlling a playing state of the content item outputted by the media device (Shivadas et al. disclose the User requesting a program 410 for normal playback speed to the Client Device 104 which renders the normal speed CF’s 434, 436 sent from the CDN 112 – Figure 4); 
determining a reachable next playing state of the media device based on (a) the identified user interface control, and (b) the current playing state of the media device (Shivadas et al. disclose the User requesting a program 440 for trick playback speed to the Client Device 104 which renders the trick play speed CF’s 446, 448 sent from the CDN 112 – Figure 4, and associated text in ¶¶ [0062-0089]. Trick play speed is “reachable” by virtue of the User making the second request for trick play speed. Shivadas et al. also disclose the user’s client device receiving a selection for "trick” {different frame rate} playback speed content - ¶¶ [0087-88] and Fig. 4, element 440; and REWIND - ¶ [0003]); and 
in response to the determining the reachable next playing state of the media device: sending a request for a portion of the content item for the reachable next playing state (Shivadas et al. disclose the User requesting a program 440 for trick playback speed {request for a portion of the content for the reachable next playing state} to the Client Device 104 which renders the trick play speed CF’s 446, 448 sent from the CDN 112 – Figure 4, and associated text in ¶¶ [0062-0089]. Trick play speed is “reachable” by virtue of the User making the second request for trick play speed. Shivadas et al. also disclose the user’s client device receiving a selection for "trick” {different frame rate} playback speed content - ¶¶ [0087-88] and Fig. 4, element 440; and disclose receiving the content from the CDN at the trick rate, said content comprising key frames and their corresponding differential frames, and being rendered at the trick rate - ¶¶ [0061, 0084-0089] and Fig. 4, Elements 440, 442, 446, 448).

As to Claim 2, Shivadas et al. anticipate the method of claim 1, 
wherein the determining the reachable next playing state of the media device comprises determining a playing state reachable via a single user interface input (Shivadas et al. disclose the User selecting the rewind trick play option - ¶ [0124] and Fig. 8, element 830).

As to Claim 3, Shivadas et al. anticipate the method of claim 2, 
wherein the determining the playing state reachable via the single user interface input comprises determining that the playing state is reachable directly from the current playing state of the media device without going through an intermediary playing state (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward - ¶ [0031]).

As to Claim 4, Shivadas et al. anticipate the method of claim 1, 
wherein the user interface control comprises a plurality of user interface controls, and wherein the method further comprises determining an additional reachable next playing state of the media device based on (a) at least one of the identified plurality of user interface controls, and (b) the current playing state of the media device or the reachable next playing state (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward controls - ¶ [0031]. Examiner takes Official Notice that a user would select a playback state different than the one currently used. Otherwise, there would be no need to change the state).

As to Claim 5, Shivadas et al. anticipate the method of claim 1, 
wherein the determining the reachable next playing state of the media device is based on one or more of: a speed of the current playing state, an amount of available cache space, bandwidth utilization, user interface control metadata, user usage pattern metadata, content metadata, quality of the current playing state, and presence or absence of a temporal gap in the content item (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward controls - ¶ [0031]. Examiner takes Official Notice that a user would select a playback state different than the one currently used. Otherwise, there would be no need to change the state {speed of the current playing state}).

As to Claim 6, Shivadas et al. anticipate the method of claim 1, 
wherein the portion of the content item for the reachable next playing state comprises at least one of: a frame, a set of frames, a key frame, quality-adjusted key frames, continuous segments of frames anchored by key frames, a set of frames displayable per unit of time, a frame temporarily separated from other frames by an amount of time selected based on a playing rate of the reachable next playing state, discontinuous frames, a combination of key frames and differential frames, an I-frame, a P-frame, and a B-frame (Shivadas et al. disclose the user’s client device receiving a selection for normal playback speed content - ¶[0078] and Fig. 4, element 440. Shivadas et al. disclose the user’s client device receiving a selection for trick playback speed content - ¶¶ [0075] and Fig. 4, elements 410; and disclose receiving the content from the CDN at the normal rate, said content comprising key frames and their corresponding non-key {differentia} l-frames, and being rendered at the normal rate - ¶ [0075] and Fig. 4, Elements 410, 432, 433, 434, 436. Shivadas et al. disclose  the P and B frames - ¶ [0055]).

As to Claim 9, Shivadas et al. anticipate the system of claim 8, 
wherein the determining the reachable next playing state of the media device comprises determining a playing state reachable via a single user interface input (Shivadas et al. disclose the User selecting the rewind trick play option - ¶ [0124] and Fig. 8, element 830).

As to Claim 10, Shivadas et al. anticipate the system of claim 9, 
wherein the determining the playing state reachable via the single user interface input comprises determining that the playing state is reachable directly from the current playing state of the media device without going through an intermediary playing state (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward - ¶ [0031]).

As to Claim 11, Shivadas et al. anticipate the system of claim 8, 
wherein the user interface control comprises a plurality of user interface controls, and wherein the method further comprises determining an additional reachable next playing state of the media device based on (a) at least one of the identified plurality of user interface controls, and (b) the current playing state of the media device or the reachable next playing state (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward controls - ¶ [0031]. Examiner takes Official Notice that a user would select a playback state different than the one currently used. Otherwise, there would be no need to change the state).

As to Claim 12, Shivadas et al. anticipate the system of claim 8, 
wherein the determining the reachable next playing state of the media device is based on one or more of: a speed of the current playing state, an amount of available cache space, bandwidth utilization, user interface control metadata, user usage pattern metadata, content metadata, quality of the current playing state, and presence or absence of a temporal gap in the content item (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward controls - ¶ [0031]. Examiner takes Official Notice that a user would select a playback state different than the one currently used. Otherwise, there would be no need to change the state {speed of the current playing state}).

As to Claim 13, Shivadas et al. anticipate the system of claim 8, 
wherein the portion of the content item for the reachable next playing state comprises at least one of: a frame, a set of frames, a key frame, quality-adjusted key frames, continuous segments of frames anchored by key frames, a set of frames displayable per unit of time, a frame temporarily separated from other frames by an amount of time selected based on a playing rate of the reachable next playing state, discontinuous frames, a combination of key frames and differential frames, an I-frame, a P-frame, and a B-frame (Shivadas et al. disclose the user’s client device receiving a selection for normal playback speed content - ¶[0078] and Fig. 4, element 440. Shivadas et al. disclose the user’s client device receiving a selection for trick playback speed content - ¶¶ [0075] and Fig. 4, elements 410; and disclose receiving the content from the CDN at the normal rate, said content comprising key frames and their corresponding non-key {differentia} l-frames, and being rendered at the normal rate - ¶ [0075] and Fig. 4, Elements 410, 432, 433, 434, 436. Shivadas et al. disclose  the P and B frames - ¶ [0055]).

As to Claim 16, Shivadas et al. anticipate the system of claim 15, 
wherein the determining the reachable next playing state of the media device comprises determining a playing state reachable via a single user interface input (Shivadas et al. disclose the User selecting the rewind trick play option - ¶ [0124] and Fig. 8, element 830).

As to Claim 19, Shivadas et al. anticipate the non-transitory computer-readable medium of claim 18, 
wherein the determining the reachable next playing state of the media device comprises determining a playing state reachable via a single user interface input (Shivadas et al. disclose the User selecting the rewind trick play option - ¶ [0124] and Fig. 8, element 830).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0359680 A1 (Shivadas et al.), in view of US 2003/0167472 A1 (Barbanson et al.).

As to Claims 7, 14, 17 and 20, Shivadas et al. anticipate the method of claim 1; the system of claim 8; the system of claim 15; and the non-transitory computer-readable medium of claim 18, respectively, 
including the portion of the content item for the reachable next playing state. 
Shivadas et al. do not expressly disclose content comprising a plurality of frames of content that are each separated by an amount of time based at least in part on a rate of playback associated with the reachable next playing state.
content comprising a plurality of frames of content that are each separated by an amount of time based at least in part on a rate of playback associated with the reachable next playing state (Barbanson et al. disclose the user requesting only key frames based on a rate of playback that the user device can support and/or video stream rate - ¶¶ [0042-0046]).
It would have been obvious to one of ordinary skill in the art to combine content comprising a plurality of frames of content that are each separated by an amount of time based at least in part on a rate of playback associated with the reachable next playing state, taught by Barbanson et al., with the portion of the content item for the reachable next playing state, taught by Shivadas et al., in order to accommodate the capabilities of the recipient device (Barbanson et al. - ¶ [0046]).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444